Citation Nr: 0708040	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sleep disturbances (claimed as sleep apnea), to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by motor tics, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and January 1991 to May 1991, to include active service in 
the Southwest Asia theater of operations from February 1991 
to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2005, the veteran withdrew his request for a 
hearing before the RO and a personal hearing before a 
Veterans Law Judge.  

In April 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  The veteran's sleep disturbances have been medically 
attributed to sleep apnea, which was not present in service 
and is not etiologically related to service.

2.  The veteran has simple motor tics that are not due to a 
known clinical diagnosis.


CONCLUSIONS OF LAW

1.  A disability manifested by sleep disturbances (claimed as 
sleep apnea) was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Service incurrence of an undiagnosed illness manifested 
by simple motor tics is presumed.  38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA 
and the implementing regulation, to include notice that he 
should submit any pertinent evidence in his possession, by a 
letter mailed in April 2005.  Although the veteran has not 
been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for the claimed disabilities, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for disability manifested 
by sleep disturbances.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.  As for the neurological claim, the 
originating agency will have the opportunity to provide 
notice as to these elements before deciding those matters 
when effectuating the Board's decision granting service 
connection for simple motor tics.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records identified by him.  In addition, the 
veteran was afforded appropriate VA examinations and medical 
opinions were obtained that addressed the etiology of the 
claimed disabilities.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim for service connection for disability 
manifested by sleep disturbances.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency and AMC have complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claims in November 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the AMC on the merits of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.317 (2006), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2006).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2006).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity is measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4) (2006).    

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Disability Manifested by Sleep Disturbances 

The veteran is seeking service connection for a disability 
manifested by sleep disturbances on the basis that it is due 
to his service in the Persian Gulf.

Sleep disturbances may be a manifestation of an undiagnosed 
illness, but here, the veteran's sleep disturbances have been 
medically attributed to a known clinical diagnosis of mild 
obstructive sleep apnea syndrome with marked positional 
component.  The January 2006 VA examiner noted that the 
veteran's sleep apnea was obstructive from his underlying 
oropharyngeal anatomy.  The examiner therefore maintained 
that the veteran's sleep apnea would not be considered of 
unknown etiology.  Thus, service connection for this disease 
may not be predicated on application of 38 C.F.R. § 3.317.  

Additionally, the service medical records are absent any 
complaints of sleep disturbances or treatment or diagnosis of 
sleep apnea during service.  There is also no medical 
evidence that the veteran's sleep apnea is etiologically 
related to any other incident of his military service.  
Accordingly, service connection for a disability manifested 
by sleep disturbances (claimed as sleep apnea), to include as 
due to an undiagnosed illness, is not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

Disability Manifested by Motor Tics 

The veteran contends that he has a neurological disorder as 
the result of his service in the Persian Gulf.

The veteran's complaints of tics are first clinically 
documented in April 1997.  At that time, the examiner 
observed head tics.  The February 2001 VA general examination 
report and addendum show that the examiner reported that the 
veteran demonstrated simple motor tics, and did not currently 
meet the criteria for Tourette's syndrome.  The examiner 
maintained that the veteran's simple motor tics would not be 
due to sleep apnea.  The February 2001 VA mental examination 
report shows that the examiner reported that there was no 
compelling evidence that the veteran's reported neurological 
symptoms, including his tics and facial grimaces, were 
directly the result of any psychiatric disorder.  VA 
treatment records show that the veteran's treating 
neurologists assessed that the etiology of his tics was 
unknown.  The January 2006 VA neurology examination report 
shows that the examiner concurred with the veteran's treating 
neurologists that the veteran's motor tics were of unknown 
etiology.  

The foregoing evidence shows that the veteran has simple 
motor tics that have not been medically attributed to a known 
clinical diagnosis and that have been objectively 
demonstrated over the course of at least six months.  There, 
however, is no medical evidence that the veteran's tics 
manifested during active service, so the evidence must also 
show that this disorder manifested to a degree of 10 percent 
or more not later than December 31, 2011.  Under Diagnostic 
Code 8103 of VA's Schedule for Rating Disabilities, a 
noncompensable rating is assigned for mild convulsive tics, 
and a 10 percent rating is assigned for moderate tics, 
depending upon frequency, severity, and muscle groups 
involved.  38 C.F.R. § 4.124a, Diagnostic Code 8103 (2006).  
The veteran has reported that the tics afflict several parts 
of his body, and the VA examination reports and treatment 
records show that his tics have been observed to affect his 
head, face, and upper and lower extremities.  Therefore, the 
Board is satisfied that the tics have been manifested to a 
compensable degree.  Accordingly, service connection for 
simple motor tics is warranted on a presumptive basis. 


ORDER

Service connection for a disability manifested by sleep 
disturbances (claimed as sleep apnea), to include as due to 
an undiagnosed illness, is denied. 

Service connection for simple motor tics as a manifestation 
of an undiagnosed illness is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


